IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SURESH PACKIRISAMY,                        : No. 673 MAL 2021
                                           :
                   Petitioner              :
             v.                            : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
BANUPRIYA SURESH,                          :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of May, 2022, the Petition for Allowance of Appeal is

DENIED.